Citation Nr: 0331033	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  01-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.K.


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 RO decision which 
granted service connection for PTSD with a 30 percent 
rating.  In May 2001, the RO determined that the veteran's 
service-connected PTSD warranted a 50 percent rating, 
effective May 30, 2000, the date of his original claim.  The 
veteran continues to appeal for a higher rating.  

In July 2003, the veteran filed claims of service connection 
for a temporomandibular joint (TMJ) disorder (grinding of 
the teeth while sleep), hypertension, a sleep disorder, and 
shingles, including as secondary to his service-connected 
PTSD.  These issues have not been developed or adjudicated 
for appellate review.  The issues are therefore referred to 
the RO for appropriate actions.

A Travel Board hearing was held in November 2002, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) was enacted on November 9, 2000.  The VCAA modified 
the Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary, in 
accordance with section 5103A and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  

As to the new notice requirements, the Court has 
specifically held that sections 5103(a) and § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide; the Court held implicitly 
that BVA failure to enforce compliance with that requirement 
is remandable error.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Notice is required even where it 
could be argued that the lack of such notice would be 
harmless error.  Huston v. Principi, 17 Vet. App. 195 
(2003).  

In this case, while the veteran has received general notice 
regarding the requirements of the new law, he has not 
received specific notice of what evidence he is responsible 
for obtaining and what evidence VA will undertake to obtain 
as it applies to his particular claim.  Thus, a remand is 
necessary.  The Board cannot cure this defect by letter.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Additionally, during the November 2002 Travel Board hearing, 
the veteran testified that medical records existed from 
several private doctors who treated him for his service-
connected PTSD.  In addition, statements from Sonnee Weedn, 
Ph.D. reflect that the doctor treated the veteran, on and 
off, for over 18 years.  However, it appears that medical 
records in connection with such treatment have not been 
associated with the claims file.  Thus, upon remand, the RO 
should attempt to obtain these records, as such may be 
important in adjudicating the veteran's claim.  

Moreover, the Board observes that during the November 2002 
Travel Board hearing, the veteran's counselor from the Vet 
Center stated that the veteran's service-connected PTSD 
symptoms had worsened over the past year.  He reported that 
he would assign the veteran a GAF score of 40 due to PTSD 
symptoms.  The last VA examination is dated in March 2002 
and reveals a GAF score of 60.  In light of the counselor's 
opinion that the veteran's service-connected PTSD symptoms 
have worsened, the Board finds that the veteran should be 
schedule for another VA examination.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that a 
full year is allowed to respond to a VCAA notice.  


Accordingly, this case is remanded for the following:  

1.  The RO should provide the veteran 
with a VCAA notice letter which gives 
specific notice of what evidence the 
veteran is responsible for and what 
evidence VA will undertake to obtain 
regarding his claim for an evaluation in 
excess of 50 percent for PTSD.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The RO should obtain, with the 
veteran's assistance as needed, the 
complete names and addresses of Drs. 
Sonnee Weedn, Hector Rodriquez and 
Robert Key of the Vet Center.  After 
securing the necessary releases, the RO 
should obtain any medical records 
pertaining to treatment for PTSD from 
these providers.  The veteran should 
also be given an opportunity to identify 
or submit any other records of treatment 
for PTSD.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159 (2003).  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: psychiatric examination to 
determine the severity of his PTSD.  
Send the claims folder to examiner for 
review and the examiner must report that 
the claims folder has been reviewed.  
All necessary tests should be 
accomplished.  All clinical findings 
must be reported in detail.  The 
examiner is to provide a multi-axial 
assessment, including the assignment of 
a Global Assessment Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD symptomatology.  The examiner 
should assess the extent of the 
occupational and social impairment due 
solely to PTSD symptomatology.  Based on 
the results of the examination and a 
review of the claims folder, the 
examiner is asked to answer the 
following questions:

(a)  Does the veteran suffer from such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or work-like setting); 
inability to establish and maintain 
effective relationships, which result in 
occupational and social impairment with 
deficiencies in most areas such as work, 
school, family relationships, judgment, 
thinking, or mood?

(b.)  Does the veteran suffer from such 
symptoms as: gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name, 
which result in total occupational and 
social impairment?

(c.)  Does the veteran's service-
connected PTSD prevent him from securing 
or following substantially gainful 
employment, considering the impairment 
associated with that disorder.  The 
rational for all opinions expressed 
should be explained.

5.  Thereafter, to the extent the issue 
on appeal is not granted, the veteran 
should be furnished with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




